 

 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 1YH nc

Jul 16, 2020

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
3.D. OF FLA. - MIAMI

 

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF FLORIDA

Case No. 20-20180-CR-BLOOM/LOUIS

46 U.S.C. § 70506(b)
46 U.S.C. § 70503(a)(1)
46 U.S.C. § 70507(a)
21 U.S.C. § 853

 

UNITED STATES OF AMERICA

vs.

RICHARD HANSACK,

LEONIDAS ARIEL SEQUEIRA-MARTINEZ and
CRISTIAN GUILLERMO GARCIA-LOPEZ,

Defendants.
/

INFORMATION
The United States Attorney charges that:
COUNT 1

Beginning on an unknown date and continuing through on or about June 3, 2020, upon the

high seas and elsewhere outside the jurisdiction of any particular State or district, the defendants,
RICHARD HANSACK,
LEONIDAS ARIEL SEQUEIRA-MARTINEZ and
CRISTIAN GUILLERMO GARCIA-LOPEZ,

did knowingly and willfully combine, conspire, confederate and agree with each other and with
other persons known and unknown to the United States Attorney, to possess with intent to
distribute a controlled substance while on board a vessel subject to the jurisdiction of the United
States, in violation of Title 46, United States Code, Section 70503(a)(1); all in violation of Title

46, United States Code, Section 70506(b).

With respect to all defendants, the controlled substance involved in the conspiracy

 
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 2 of 10

attributable to them as a result of their own conduct, and the conduct of other conspirators
reasonably foreseeable to them, is five (5) kilograms or more of a mixture and substance containing
a detectable amount of cocaine, in violation of Title 46, United States Code, Section 70506(a) and
Title 21, United States Code, Section 960(b)(1)(B).

With respect to all defendants, the controlled substance involved in the conspiracy
attributable to them as a result of their own conduct, and the conduct of other conspirators
reasonably foreseeable to them, is one thousand (1,000) kilograms or more of a mixture and
substance containing a detectable amount of marihuana, in violation of Title 46, United States
Code, Section 70506(a) and Title 21, United States Code, Section 960(b)(1)(G).

COUNT 2
On or about June 3, 2020, upon the high seas and elsewhere outside the jurisdiction of any
particular State or district, the defendants,
RICHARD HANSACK,
LEONIDAS ARIEL SEQUEIRA-MARTINEZ and
CRISTIAN GUILLERMO GARCIA-LOPEZ,
did knowingly and intentionally possess with intent to distribute a controlled substance while on
board a vessel subject to the jurisdiction of the United States, in violation of Title 46, United States
Code, Section 70503(a)(1) and Title 18, United States Code, Section 2.

Pursuant to Title 46, United States Code, Section 70506(a) and Title 21, United States
Code, Section 960(b)(1)(B), it is further alleged that this violation involved five (5) kilograms or
more of a mixture and substance containing a detectable amount of cocaine.

Pursuant to Title 46, United States Code, Section 70506(a) and Title 21, United States

Code, Section 960(b)(1)(G), it is further alleged that this violation involved one thousand (1,000)

kilograms or more of a mixture and substance containing a detectable amount of marihuana.
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 3 of 10

FORFEITURE ALLEGATIONS

1. The allegations of Counts 1 and 2 of this Information are re-alleged and
incorporated herein for the purpose of alleging criminal forfeiture to the United States of America
of property in which the defendants, RICHARD HANSACK, LEONIDAS ARIEL
SEQUEIRA-MARTINEZ and CRISTIAN GUILLERMO GARCIA-LOPEZ, have an
interest.

2. Upon conviction of a violation of, or a conspiracy to violate, Title 46, United States
Code, Section 70503, as alleged in Counts 1 and 2 of this Information, the defendants shall each
forfeit to the United States any property described in Title 21, United States Code, Section 881 (a)
that is used or intended for use to commit, or facilitate the commission of, such violation, pursuant
to Title 46, United States Code, Section 70507(a).

All pursuant to Title 46, United States Code, Section 70507(a), and the procedures set forth
at Title 21, United States Code, Section 853 as made applicable by Title 28, United States Code,

Section 2461 (c).

| Ceeeeich be 4

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Liat Hf. Floren

wY VONNE RODRIGUEZ-SCHACK
ASSISTANT UNITED STATES ATTORNEY

 
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 4 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

 

UNITED STATES OF AMERICA CASE NO.
Vv.
CERTIFICATE OF TRIAL ATTORNEY*
RICHARD HANSACK, et al.,
Superseding Case Information:
Defendants,
Court Division: (Select One) New defendant(s) Yes No
=a Miami __ Key West Number of new defendants
FTL __ WPB __ FTP Total number of counts
1. I have carefully considered the allegations of the indictment, the number of defendants, the number of

probable witnesses and the legal complexities of the Indictment/Information attached hereto.

2. 1 am aware that the information supplied on this statement will be relied upon by the Judges of this
Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
Act, Title 28 U.S.C. Section 3161.

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Interpreter: (Yes or No) Yes
List language and/or dialect Spanish
4, This case will take 0 days for the parties to try.
5. Please check appropriate category and type of offense listed below:
(Check only one) (Check only one)
J 0 to 5 days Y Petty
II 6 to 10 days Minor
Il 11 to 20 days Misdem.
IV 21 to 60 days Felony ¥
Vv 61 days and over
6. Has this case previously been filed in this District Court? (Yes or No) No
If yes: Judge Case No.
(Attach copy of dispositive order)
Has a complaint been filed in this matter? (Yes or No) Yes
If yes: Magistrate Case No. 20-mi-02939-McAliley
Related miscellaneous numbers:
Defendant(s) in federal custody as of June 3, 2020
Defendant(s) in state custody as of
Rule 20 from the District of
Is this a potential death penalty case? (Yes or No) No
7. Does this case originate from a matter pending in the Central Region of the U.S. Attorney’s Office
prior to August 9, 2013 (Mag. Judge Alicia O. Valle)? Yes No_*
8. Does this case originate from a matter pending in the Northern Region U.S. Attorney’s Office
prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? Yes No _¥

Jitak Wl, Ylmtn

YY VONNE RODRIGUEZ-SCHACK
ASSISTANT UNITED STATES ATTORNEY
FLORIDA NO. 864696

 

*Penalty Sheet(s) attached REV 8/13/2018
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 5 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: RICHARD HANSACK

Case No:

 

Count #: 1

Conspiracy to possess with intent to distribute cocaine and marihuana while on board a vessel
subject to the jurisdiction of the United States.

Title 46, United States Code, Section 70506(b)

*Max. Penalty: Life Imprisonment

 

Count #: 2

Possession with intent to distribute cocaine and marihuana while on board a vessel subject to the
jurisdiction of the United States.

Title 46, United States Code, Section 70503(a)(1)

*Max. Penalty: Life Imprisonment

 

Count #:

 

 

*Max. Penalty:

 

 

 

 

Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 6 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: CRISTIAN GUILLERMO GARCIA-LOPEZ

Case No:

 

Count #: 1

Conspiracy to possess with intent to distribute cocaine and marihuana while on board a vessel
subject to the jurisdiction of the United States.

 

Title 46, United States Code, Section 70506(b)

*Max. Penalty: Life Imprisonment

Count #: 2

Possession with intent to distribute cocaine and marihuana while on board a vessel subject to the
jurisdiction of the United States.

Title 46, United States Code, Section 70503(a)(1)

*Max. Penalty: Life Imprisonment

 

Count #:

 

 

*Max. Penalty:

 

 

 

 

* : : : og oe
Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.

 

 
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 7 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET

Defendant's Name: LEONIDAS ARIEL SEQUEIRA-MARTINEZ

Case No:

 

Count #: 1

Conspiracy to possess with intent to distribute cocaine and marihuana while on board a vessel
subject to the jurisdiction of the United States.

 

Title 46, United States Code, Section 70506(b)

*Max. Penalty: Life Imprisonment

Count #: 2

Possession with intent to distribute cocaine and marihuana while on board a vessel subject to the
jurisdiction of the United States.

Title 46, United States Code, Section 70503(a)(1)

*Max. Penalty: Life Imprisonment

Count #:

 

 

*Max. Penalty:

 

 

 

 

Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 8 of 10

AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT
for the
Southern District of Florida

United States of America

Vv. Case No.

RICHARD HANSACK,

 

Defendant.

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 07/17/2020

 

Defendant's signature

 

Signature of defendant's attorney

Printed name of defendant's attorney

 

Judge's signature

LISETTE M. REID, U.S. MAGISTRATE JUDGE
Judge's printed name and title

 

 
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 9 of 10

AO 455 (Rev. 01/09) Waiver of an Indictment

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

United States of America

Vv. Case No.

CRISTIAN GUILLERMO GARCIA-LOPEZ,

 

Defendant.

WAIVER OF AN INDICTMENT

| understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 07/17/2020

 

Defendant's signature

 

Signature of defendant's attorney

Manuel Gonzalez, Jr. __

 

Printed name of defendant’s attorney

 

Judge's signature

LISETTE M. REID, U.S. MAGISTRATE JUDGE

 

Judge's printed name and title
 

Case 1:20-cr-20180-BB Document 7 Entered on FLSD Docket 07/16/2020 Page 10 of 10

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

United States of America

Vv. Case No.

LEONIDAS ARIEL SEQUEIRA-MARTINEZ,

Defendant.
WAIVER OF AN INDICTMENT

I understand that 1 have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 07/17/2020

 

Defendant's signature

Robyn Michelle Blake
Signature of defendant's attorney

Printed name of defendant’s attorney

 

Judge 's signature

LISETTE M. REID, U.S. MAGISTRATE JUDGE
Judge's printed name and title
